MEMORANDUM **
California state prisoner Carlos Hendon appeals pro se from the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging constitutional violations arising from his conditions of confinement. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim pursuant to 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and review for abuse of discretion the denial of leave to amend, Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir.2002). We affirm.
The district court did not err when it dismissed Hendon’s Eighth Amendment claim because he failed to allege a causal link between each named defendant and some affirmative act or omission that demonstrated a violation of his constitutional rights. See Leer v. Murphy, 844 F.2d 628, 633 (9th Cir.1988); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.1982). The district *45court did not abuse its discretion when it denied Hendon, who was previously notified of the deficiencies in his claims but did not cure them, leave to amend his second amended complaint. See Chodos, 292 F.3d at 1003.
We do not consider whether the district court properly dismissed Hendon’s Fourteenth Amendment and state law tort claims because he did not raise these issues in his opening brief. See Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir.1986).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.